Citation Nr: 0532236	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for hand stiffness.

5.  Entitlement to an increased rating for service-connected 
left subclavian artery stenosis with residual muscle atrophy, 
currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for service-connected 
peripheral atherosclerosis of the right lower extremity, 
currently evaluated as 40 percent disabling.

7.  Entitlement to an increased rating for service-connected 
peripheral atherosclerosis of the left lower extremity, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2003 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (the RO).

Procedural history

In March 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD, irritable bowel 
syndrome, a skin condition, hand stiffness, a left shoulder 
disability, and type II diabetes mellitus.  The September 
2003 rating decision denied service connection for PTSD, 
irritable bowel syndrome, a skin condition, and hand 
stiffness.  The same decision also granted service connection 
for lower extremity peripheral atherosclerosis (as secondary 
to type II diabetes mellitus, which was also service 
connected as due to presumed exposure to herbicides in 
Vietnam).  A 40 percent disability rating was assigned for 
each lower extremity.  

The December 2003 rating decision also granted service 
connection for left subclavian artery stenosis, assigning a 
20 percent disability rating.  That decision also granted an 
earlier effective date for service connection for the 
veteran's lower extremity peripheral atherosclerosis, 
assigning a 20 percent disability rating for each lower 
extremity effective March 21, 2002, and a 40 percent 
evaluation for each lower extremity from May 19, 2003.  The 
veteran subsequently perfected appeals of the denials of 
service connection and the assigned ratings.

The issues involving entitlement to increased ratings for the 
veteran's service-connected peripheral atherosclerosis of the 
lower extremities are addressed in the REMAND portion of the 
decision below.  Those issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

Issues not on appeal

The September 2003 rating decision also denied service 
connection for a gallbladder disorder and a neck condition.  
That decision also granted service connection for type II 
diabetes mellitus, assigning a 20 percent evaluation; 
nephropathy, assigning a noncompensable evaluation; and 
neuropathy of each lower extremity, assigning a 
noncompensable evaluation for each lower extremity.

The December 2003 rating decision also granted service 
connection for hypertension, retinopathy, and erectile 
dysfunction.  A noncompensable disability rating was assigned 
for each condition.  A February 2004 rating decision further 
granted service connection for coronary artery disease, 
assigning a 30 percent evaluation, and entitlement to a total 
disability rating based upon individual unemployability 
(TDIU), effective September 4, 2003.  An April 2004 rating 
decision denied an earlier effective date for the veteran's 
service-connected erectile dysfunction.

To the Board's knowledge, the veteran has not disagreed with 
any of these denials of service connection, the ratings 
assigned the disabilities that were granted service 
connection, or the denial of an earlier effective date for 
erectile dysfunction.  These issues are accordingly not 
currently in appellate status and will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The only issues currently on appeal are those listed on 
the first page of this decision.


FINDINGS OF FACT

1.  A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.

2.  During his service, the veteran did not engage in combat 
with an enemy.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

4.  The evidence of record does not demonstrate that the 
veteran has irritable bowel syndrome or that such is related 
to his military service or a service-connected condition.

5.  The evidence of record does not demonstrate that the 
veteran has a skin condition or that such is in any way 
related to his military service.

6.  The evidence of record does not demonstrate that the 
veteran has a disability of the hands, to include hand 
stiffness, nor does it reflect that such is related to his 
military service.

7.  The veteran's service-connected left subclavian artery 
stenosis with residual muscle atrophy is manifested by 
limitation of arm motion to the shoulder.

8.  The evidence does not show that the veteran's service-
connected left subclavian artery stenosis is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §  
1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2005).

3.  A skin condition was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  A disability of the hands, to include hand stiffness, was 
not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  The criteria for a higher disability rating for the 
veteran's service-connected left subclavian artery stenosis 
with residual muscle atrophy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 
5201 (2005); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2005).

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD, irritable 
bowel syndrome, a skin condition, and hand stiffness.  He is 
also seeking an increased disability rating for his service-
connected left subclavian artery stenosis with residual 
muscle atrophy, which is currently evaluated as 20 percent 
disabling.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was to the veteran in April 2003 
which was specifically intended to address the requirements 
of the VCAA.  The April 2003 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show "[a]n injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service."  With regard to the veteran's 
service-connection claim for PTSD, the April 2003 letter 
advised the veteran that the evidence must include 
"[m]edical evidence establishing a current . . . diagnosis 
of PTSD;" "[c]redible supporting evidence . . . that the 
claimed inservice (sic) stressor actually occurred;" and 
"[m]edical evidence of a causal nexus (link) between the 
current symptomatology and the specific, claimed inservice 
(sic) stressor."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the April 
2003 VCAA letter, the veteran was informed that VA would 
"get your service medical records and review them to see if 
they show you had an injury or disease in service.  We will 
also get other military service records if they are 
necessary."  This letter also notified the veteran that VA 
would "get any VA medical records or other medical records 
you tell us about."  Finally, the veteran was advised that 
VA would "request . . . medical evidence from medical 
providers who treated you if you tell us about it." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2003 letter notified the veteran that "if there 
are private medical records that would support your claim, 
you can complete the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, and we will request those records from you. 
. . [y]ou can [also] get these records yourself and send them 
to us."  With respect to VA treatment, the April 2003 letter 
instructed the veteran that if "you have received counseling 
or treatment . . . at a VA facility or at VA expense, please 
tell us the dates and places of treatment.  We will get the 
reports of that treatment." 

The RO's April 2003 letter also included a detailed 
questionnaire regarding the veteran's alleged stressful 
experiences in service, which he was asked to complete and 
return to VA.  He was expressly notified that "[w]e need 
very specific information so that we can obtain supportive 
evidence of the stressful event(s).  Your failure to provide 
this specific information may make it difficult or even 
impossible for VA to obtain this evidence in support of your 
claim" [emphasis in original].

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2003 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In addition to the above, the Board observes that the veteran 
is represented by counsel who is familiar with the provision 
of the VCAA.  There is no indication in the record that 
either the veteran or the attorney are unaware of the 
provisions of the VCAA.  Indeed, the veteran's March 2004 
substantive appeal (VA Form 9) makes it clear that he is 
fully conversant with what is expected on him and of VA.   
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

The Board additionally notes that even though the April 2003 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The Board is of course cognizant that the April 2003 VCAA 
letter predated the grant of service connection for left 
subclavian artery stenosis, and thus the assignment of a 
disability rating.  This is not a fatal defect.  According to 
VA's General Counsel, the notice provisions of VCAA do not 
apply if, in response to a decision on a claim for which VA 
has already provided the VCAA notice, the claimant files a 
notice of disagreement (NOD) that raises new issues.  
See VAOPGCPREC 8-2003 (December 22, 2003).  This is the 
situation here.  The veteran's initial claim was for service 
connection for diabetes mellitus and a heart condition.  
He was provided VCAA notice regarding these claims by means 
of April 2003 VCAA letter.  In a December 2003 rating 
decision, service connection was granted for left subclavian 
artery stenosis, as secondary to the veteran's diabetes 
(service connection for which was granted in the September 
2003 rating decision).  Therefore, in accordance with 
VAOPGCPREC 8-2003, the notice provisions of the VCAA are not 
applicable as to the claim for an increased initial rating 
for left subclavian artery stenosis.  That is, because the 
veteran was provided with adequate VCAA notice in April 2003 
in regard to his initial service connection claim, VA is not 
required to provide additional notice with respect to the 
subsequent "downstream" claim for an increased rating.  The 
Board therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with an additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claims in 
September and December 2003.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records; VA treatment records from the Sioux Falls VA Medical 
Center (VAMC); private medical records from Avera McKenna 
Hospital, Sacred Heart Hospital, and the North Carolina Heart 
Institute; and the reports of multiple VA examinations.  

The veteran and his attorney have not identified any 
outstanding evidence.  
However, in his March 2004 VA Form 9, the veteran (evidently 
recognizing that his PTSD claim was fatally flawed because 
there was of record no diagnosis of PTSD) requested an 
examination to determine whether he in fact had PTSD.  
However, 
Under the circumstances here presented, VA is under no 
obligation to conduct such an examination.  As will be 
discussed at greater length in the Board's analysis below, 
the veteran has presented no competent evidence that he in 
fact has PTSD.
In the absence of any medical evidence in support of his 
claim, it appears that the veteran has requested that an 
examination be scheduled on the off chance that PTSD would be 
diagnosed. The Court, however, has held that VA's statutory 
duty to assist is not a license for a "fishing expedition".  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992)

The veteran and his attorney have had ample opportunity to 
furnish VA with competent medical evidence which supports his 
contention that he has PTSD.  They have not done so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

Moreover, in the absence of a verified stressor, any PTSD 
such examination could not serve to substantiate the claim 
even if a PTSD diagnosis was rendered.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [holding that a medical opinion premised upon an 
unsubstantiated account is of no probative value].

The foregoing discussion also applies to the veteran's other 
claims of entitlement to service connection for purported 
gastrointestinal disability, skin disorder and hand 
disability.  That is, because there is no competent medical 
evidence of such disability, examination would amount to a 
prohibited "fishing expedition".

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

The following law and regulations apply generally to each of 
the veteran's service-connection claims.  Additional 
regulations will be outlined in the discussion of specific 
issues.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran is seeking service connection for PTSD.  He 
essentially contends that stressful events during his Vietnam 
service resulted in this condition.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims have been set out above and will not be 
repeated.

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2005).

With respect to the crucial second element of 38 C.F.R. 
§ 3.304(f), in-service stressors, the Board notes at the 
outset that the veteran did not receive any decorations or 
awards indicative of combat status, and his service personnel 
and medical records are negative for any indication of combat 
status or combat injuries.  The veteran's military 
occupational specialty (MOS) in Vietnam was that of a supply 
specialist, a specialty which is not ordinarily associated 
with combat.
Thee is no objective evidence of record which is indicative 
of combat participation.

The Board accordingly finds that combat status has not been 
demonstrated in this case.  See 38 U.S.C.A. § 1154(b) (West 
2002).  Since combat status has not been demonstrated, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressors.  In a 
March 2003 statement submitted with his claim, the veteran 
identified several events which he considered to be the 
precipitating cause of his alleged PTSD.  The veteran's 
description of these events was vague in the extreme.  He 
reported that he had to "go all over the place to pick up 
blown up stuff and whatever.  Bring them back and see what 
was to be done."  He further indicated that he was often 
assigned to guard duty, and that "at night all you would 
(sic) is tracers from the 20mm cannons of the volcaons (sic) 
on the choppers then later (sic) would here (sic) the sound 
roar."  The veteran further reported that "when they or we 
brought in APCs or tanks this Spc 5 named May would all (sic) 
ways make me go in the hole and look for body parts or boobie 
(sic) traps."  For each of these incidents, the veteran was 
unable to provide any information regrading location, the 
names of any persons involved (other than a "Spc 5 named 
May"), or the approximate time frame at issue.  He also 
failed to note if any of these alleged incidents resulted in 
casualties, or if he was ever actually fired upon.  

None of these events is mentioned in the veteran's service 
records.  Without a location of these incidents, the names of 
anyone killed or wounded, and no date range.  

In order to get more detailed information regarding these 
alleged stressors, the RO sent the veteran a PTSD 
questionnaire as part of the April 2003 VCAA letter.  The 
questionnaire asked for specifics concerning several possible 
combat and noncombat scenarios to aide in stressor 
verification efforts.  As noted above, the April 2003 letter 
warned the veteran that "[w]e need very specific information 
so that we can obtain supportive evidence of the stressful 
event(s).  Your failure to provide this specific information 
may make it difficult or even impossible for VA to obtain 
this evidence in support of your claim" [emphasis in 
original].  Despite these warnings, the veteran has failed to 
complete the PTSD questionnaire or otherwise provide 
additional information regarding his alleged stressors.  
Because of the veteran's failure to respond to the RO's 
request for details concerning his alleged stressors, he has 
thwarted any possibility of obtaining information that may 
serve to corroborate the events listed in his March 2003 
statement.  Any attempt to verify these stressors would be an 
exercise in futility

In short, the evidence of record does not corroborate the 
veteran's account of the alleged stressors.  Because the 
veteran has provided only vague accounts of his alleged 
stressors, such cannot be independently verified as required 
by 38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) [VA's duty to assist a veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  Accordingly, element (2) of 38 C.F.R. § 3.304(f) 
has not been met, and the veteran's PTSD claim fails on this 
basis alone.  

For the sake of completeness, the Board will also address the 
remaining two elements of 38 C.F.R. § 3.304(f).  

With respect to the first element, a current diagnosis of 
PTSD, the medical evidence of record is negative for 
complaint, treatment, or diagnosis of PTSD or any other 
psychiatric condition.  Although the veteran has complained 
of a number of PTSD symptoms in connection with his current 
claim for monetary benefits, including depression, 
flashbacks, and nightmares, he has evidently failed to 
mention them to any medical professional.  

As was alluded to in the Board's VCAA discussion, above, the 
only evidence of record even suggesting an actual PTSD 
diagnosis emanates from statements made by the veteran and 
his attorney.  It is now well settled, however, that 
laypersons without medical training, such as the veteran and 
his attorney, are not qualified to render medical opinions 
regarding matters such as the diagnosis of disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Their opinions on 
medical matters such as a diagnosis of PTSD are accordingly 
lacking in probative value.  

In the absence of current PTSD diagnosis, element (1) of 38 
C.F.R. § 3.304(f) has not been and the veteran's claim fails 
on this additional basis.

There is also no medical opinion serving to relate any PTSD 
symptomatology to the veteran's military service.  However, 
in the absence of an actual PTSD diagnosis or verified 
stressor, such an opinion would be a manifest impossibility.  
Again, to the extent that the veteran himself claims that he 
has PTSD and that such is related to his military service, as 
a layperson without specialized medical training, his opinion 
is entitled to no weight of probative value.  See Espiritu, 
supra.  The third 38 C.F.R. § 3.304(f) element has therefore 
also not been meet and the veteran's claim fails on this 
additional basis.

In short, none of the elements of 38 C.F.R. § 3.304(f) have 
been met, and the veteran's service-connection claim for PTSD 
must accordingly be denied.

2.  Entitlement to service connection for irritable bowel 
syndrome.

The veteran also seeks service connection for irritable bowel 
syndrome, which he claims on both a direct basis and as 
secondary to his alleged PTSD.



Pertinent Law and Regulations

The law and regulations pertaining to direct service 
connection have been set forth above.

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the Court's decision in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board notes at the outset that service connection has not 
been established for PTSD.  Wallin element (2) [the claimed 
service-connected disability] has therefore not been met, and 
the veteran's secondary service-connection claim fails on 
that basis alone.  

[The veteran has numerous service-connected disabilities, all 
of which are related to his service-connected diabetes 
mellitus.  However, he has not alleged that diabetes mellitus 
or any specific manifestations thereof are the cause of his 
claimed irritable bowel syndrome.]  

The Board also notes that the veteran's service medical 
records are completely negative for complaint or treatment of 
irritable bowel syndrome or a gastrointestinal disability of 
any kind.  Hickson element (2) likewise fails on that basis.

The medical record following service is also completely 
negative for diagnosis or treatment of irritable bowel 
syndrome.  Indeed, the only gastrointestinal disability 
mentioned in the post-service medical record is a bout of 
cholecystitis in October 2000, which was successfully treated 
by a cholecystectomy later that month.  Again, no mention of 
irritable bowel syndrome has been made in the medical records 
currently associated with the claims file.  

The only evidence that the veteran has irritable bowel 
syndrome or that such is related to service (or to PTSD) 
comes from the veteran's own statements.  However, as noted 
above, as a layperson without medical training, the veteran 
is not competent to render an opinion on medical matters such 
as the diagnosis and etiology of disease.  See Espiritu, 
supra.  His statements as to the existence and etiology of 
his alleged irritable bowel syndrome are accordingly lacking 
in probative value.  Accordingly, Hickson/Wallin elements (2) 
and (3) have also not been met and the veteran's claim fails 
on this additional basis.

As with the veteran's PTSD claim, the Board has considered 
affording the veteran a VA examination regarding his claimed 
irritable bowel syndrome.  However, as discussed in the VCAA 
section above, in the absence of any suggestion that the 
claimed disability in fact exists, no examination need be 
scheduled.  Moreover, in the absence of a gastrointestinal 
disability in service and/or service connection for PTSD, any 
such examination could not possibly serve to substantiate the 
veteran's claim.

Because none of the Hickson/Wallin elements has been 
satisfied, the veteran's service-connection claim for 
irritable bowel syndrome is denied.



3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for hand stiffness.

The veteran also seeks service connection for a skin 
condition and hand stiffness.  No specific contentions have 
been made as to the potential etiology of these conditions 
other than the implied argument that they are somehow related 
to the veteran's military service.  Because these two issues 
involve similar facts, they will be addressed together.

Review of the veteran's service medical records is 
pertinently negative for complaints of or treatment for 
either a skin condition or a hand disability, to include 
stiffness of the digits.  Post-service medical records are 
likewise negative for treatment or complaint of either a skin 
condition or hand stiffness.  While the veteran has received 
extensive treatment for a host of other maladies, he has 
apparently not mentioned his alleged skin and hand conditions 
to any of the dozens of physicians who have treated him in 
the years following service.  

The only mention of hand or skin symptomatology and its 
relationship to service is contained in various statements of 
the veteran and his attorney made in relation to the instant 
service-connection claims.  As explained above, however, as 
laypersons without specialized medical training, the veteran 
and his attorney are not competent to render an opinion on 
medical matters such as the diagnosis or etiology of disease.  
See Espiritu, supra.  In any event, given the lack of 
complaint or treatment of a skin or hand condition in the 
veteran's extensive treatment record, the Board finds the 
veteran's recent complaints regarding these alleged 
disabilities to be of little probative value.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  

Because the record is negative for a diagnosis of a skin or 
hand disability, and because there is no indication that 
either of these alleged conditions began in service or are 
otherwise related thereto, none of the Hickson elements have 
been met and the veteran's service-connection claims for a 
skin condition and hand stiffness must be denied.

In reaching this conclusion, the Board has considered the 
veteran's request that he be provided with a VA examination 
regarding his claimed hand and skin disabilities.  However, 
as has been discussed at some length above in connection with 
the other issues on appeal, in the absence of any indication 
of a skin or hand disability in service or at anytime 
thereafter, such examination could not possibly substantiate 
the veteran's claim and is therefore not necessary.  Again, 
it was incumbent upon the veteran to submit evidence in 
support of his claims.  
See 38 U.S.C.A. § 5107(a) West 2002)..

5.  Entitlement to an increased rating for service-connected 
left subclavian artery stenosis with residual muscle atrophy, 
currently evaluated as 20 percent disabling.

The veteran also seeks an increased disability rating for his 
service-connected left subclavian artery stenosis with 
residual muscle atrophy.  He essentially contends that the 
symptomatology associated with this condition, particularly 
his loss of left arm movement, warrants a rating in excess of 
the currently-assigned 20 percent.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Assignment of diagnostic code 

The veteran's service-connected left subclavian artery 
stenosis is currently rated under Diagnostic Codes  
Diagnostic Codes 7005-5201 [coronary artery disease-arm, 
limitation of motion of].  See 38 C.F.R. § 4.27 (2005) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected left subclavian artery stenosis, the Board 
has determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5201.  The veteran's vascular 
disability appears to involve principally limitation of left 
arm motion due to pain in the shoulder area, which is 
congruent with Diagnostic Code 5201.  The veteran's attorney 
also appears to agree that the use of Diagnostic Code 5201 is 
proper, and he has centered his argument on why the veteran 
should be granted a higher disability rating under this 
diagnostic code.  No alternative diagnostic code has been 
suggested.  

Moreover, the Board notes that there is no specific 
diagnostic code for subclavian artery stenosis, and the 
diagnostic codes relating to vascular conditions do not 
include any criteria which adequately evaluate loss of arm 
motion due to shoulder pain, as does Diagnostic Code 5201.  
Accordingly, the Board finds that the veteran's service-
connected left subclavian artery stenosis is properly 
evaluated under Diagnostic Code 5201. 

Specific schedular criteria

Diagnostic Code 5201 provides for the following levels of 
disability for limitation of motion of the dominant arm (in 
the instant case the veteran's left subclavian artery 
stenosis relates to his dominant arm):

40% To 25 degrees from side.

30% Midway between side and shoulder level.

20 % At shoulder level.

See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Schedular rating

The only medical evidence of record which records left arm 
motion is the report of an October 2003 VA examination.  
During that examination, forward elevation of the left 
shoulder was to 113 degrees and abduction of the shoulder was 
to 90 degrees.  The veteran was able to reach behind his 
shoulder and indicated that he could raise his left arm to 
comb and wash his hair, albeit with pain.

Such level of arm motion is consistent with the currently-
assigned 20 percent disability rating, which is congruent 
with arm motion to shoulder level.  See 38 C.F.R. § 4.71, 
Plate I.  Although the veteran has contended that he is only 
able to raise his arm midway between side and shoulder level, 
such is inconsistent with the level of motion demonstrated by 
physical examination, as well as the veteran's own statements 
during such examination which indicate that arm motion is to 
the shoulder and above.  

In light of the objective physical examination findings, 
statements made by the veteran to the effect that left arm 
motion is below the shoulder level in connection with his 
claim for monetary benefits from VA are lacking in 
credibility and therefore probative value.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole.]; see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

The Board is aware  of the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating are examples rather than requirements 
for a particular rating; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].  After having carefully considered the 
matter, the Board believes that the veteran's primary 
problem, as described by him and as identified on physical 
examination, is limitation of motion of the shoulder.  Such 
limitation of motion, as discussed above, warrants the 
assignment of a disability rating no higher than 20 percent.  

The veteran's symptomatology also includes complaints of 
pain.  Ordinarily, such complaints are contemplated in the 
assigned disability rating.  However, this matter will also 
be discussed immediately below.  

Because the veteran has demonstrated shoulder motion to the 
shoulder and beyond, the currently-assigned 20 percent rating 
is appropriate.  The benefit sought on appeal is accordingly 
denied.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the October 2003 VA examination, the veteran 
complained of right upper extremity pain, and the examiner 
elicited very pronounced pain on palpation of the left 
deltoid area..  However, the Board observes that the veteran 
informed the VA examiner in October 2003 that he could lift 
20 pounds.  Moreover, strength in the left upper extremity 
was determined to be 4/5 by the examiner.  The examiner 
stated that "The veteran has lost 10% of function of his 
left shoulder due to pain on repetitive motion."

Thus, although there are undoubtedly some DeLuca factors 
present, according to the medical evidence such are minor, 
amounting only to a 10 percent loss of function, less than 
the currently assigned 20 percent rating.  Under such 
circumstances, the award of an additional 10 percent or more 
rating under DeLuca is clearly unwarranted. 
 

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, March 21, 2002,  has 
the veteran's left arm disability met or nearly approximated 
the criteria for higher than a 20 percent rating under 
Diagnostic Code 5201.  The only medical examination of record 
which includes any discussion or measurement of left arm 
motion is the report of the October 2003 VA examination.  
There is no indication that the arm disability was 
significantly difference, much less worse, during the appeal 
period.  Accordingly, the Board concludes that staged ratings 
are not for application in this case.

Extraschedular consideration

In the February 2004 SOC, the RO specifically included the 
regulations pertaining to an extraschedular evaluation.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2005) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his attorney.  The record does not show that the veteran has 
required frequent hospitalizations for his left subclavian 
artery stenosis.  Indeed, it does not appear from the record 
that he has ever been hospitalized for this condition.  
Moreover, while the veteran is currently in receipt of TDIU, 
this appears to be primarily related to his service-connected 
lower extremity disabilities, and not his current left 
shoulder symptomatology.  While the veteran's left arm motion 
is limited and could arguably restrict certain employment 
activities, such has been accounted for in the disability 
rating currently assigned.  This alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected left subclavian artery 
stenosis presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's increased rating claim.  The benefit sought on 
appeal is accordingly denied.




ORDER

Service connection for PTSD is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for a skin condition is denied.

Service connection for hand stiffness is denied.

Entitlement to an increased disability rating for service-
connected left subclavian artery stenosis with residual 
muscle atrophy is denied.


REMAND

6.  Entitlement to an increased rating for service-connected 
peripheral atherosclerosis of the right lower extremity, 
currently evaluated as 40 percent disabling.

7.  Entitlement to an increased rating for service-connected 
peripheral atherosclerosis of the left lower extremity, 
currently evaluated as 40 percent disabling.

The veteran also seeks an increased disability rating for his 
service-connected peripheral atherosclerosis of the lower 
extremities, which is currently evaluated as 40 percent 
disabling for each lower extremity under 38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2005).  His attorney has presented 
argument to the affect that the veteran's symptomatology is 
congruent with a 60 percent rating for each lower extremity 
under this diagnostic code because the veteran experiences 
claudication on walking less than 25 yards and has an 
ankle/brachial index of less than 0.5.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7114 (2005).  

Review of the evidence of record reveals that none of the 
medical evidence currently associated with the claims file 
includes a measure of the veteran's ankle/brachial index or 
any indication of how far the veteran can walk before 
claudication begins.  While a May 2003 VA examination report 
noted that the veteran suffers from claudication in his feet 
and was unable to walk greater than 100 feet due to leg pain, 
the examination does not make clear how far the veteran must 
walk before claudication begins.  An additional VA 
examination is therefore required to adequately rate the 
veteran under Diagnostic Code 7114.

The veteran's attorney has also argued that the veteran has 
an ankle/brachial index of zero, thus warranting an 
evaluation in excess of 40 percent for each lower extremity.  
The attorney argues that because the May 2003 VA examination 
indicated that the veteran had no peripheral pulses, his 
ankle/brachial index is zero.  Note (1) to Diagnostic Code 
7114 specifies that the ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  

The May 2003 VA examination does not indicate that systolic 
blood pressure at the ankle was measured by Doppler study.  
Rather, the statement in the examination report to the affect 
that the veteran had no peripheral pulses seems to be a 
finding based upon palpation only.  Accordingly, remand of 
the case is required so that additional testing can be 
conducted to measure the veteran's ankle/brachial index, 
where systolic blood pressure is determined by Doppler study.  

Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for VA examination 
of the veteran to determine the current 
nature and severity of his service-
connected peripheral atherosclerosis of 
the lower extremities.  The veteran's VA 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.  After conducting a physical 
examination of the veteran and performing 
any indicated testing, the examiner 
should determine the distance the veteran 
can walk before claudication begins.  The 
veteran's ankle/brachial index should be 
measured where the systolic blood 
pressure at the ankle is determined by 
Doppler study.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues involving the veteran's 
entitlement to an increased disability 
rating for the service-connected 
peripheral atherosclerosis of the lower 
extremities.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


